Per Curiam.
Respondent was admitted to practice by this Court in 1983 and maintains an office for the practice of law in the City of Ithaca, Tompkins County.
Respondent is the subject of an investigation by petitioner and tenders her resignation from the bar in an affidavit in substantial compliance with this Court’s rules (see 22 NYCRR 806.8). We accept her resignation and order her disbarment pursuant to 22 NYCRR 806.8 (b). In her affidavit, respondent admits that she is the subject of a felony complaint charging her with criminal possession of stolen property in the fourth degree (see Penal Law § 165.45 [1]). She further admits that, pursuant to the terms of a negotiated disposition of the criminal charges, she is to surrender her license to practice law and plead guilty to a misdemeanor charge of petit larceny.
Cardona, P.J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that respondent’s resignation application is accepted (see 22 NYCRR 806.8); and it is further ordered that respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; she is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority or to give another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).